department of the treasury internal_revenue_service washington d c office_of_chief_counsel number release date date cc psi b01 postf-148077-01 uilc internal_revenue_service national_office legal advice memorandum for robert h schorman jr attorney cc lm ctm la from william p o’shea acting associate chief_counsel cc psi fo subject leveraged partnership this chief_counsel_advice responds to your memorandum dated date in accordance with sec_6110 this chief_counsel_advice should not be cited as precedent legend taxpayer assets business x y z a postf-148077-01 b c d e f g h i j k l m date date date date date date date date date date postf-148077-01 time month year note note term term term term state dollar_figurea dollar_figureb dollar_figurec dollar_figured dollar_figuree dollar_figuref dollar_figureg dollar_figureh dollar_figurei dollar_figurej dollar_figurek dollar_figurel postf-148077-01 dollar_figurem dollar_figuren dollar_figureo dollar_figurep dollar_figureq dollar_figurer dollar_figures dollar_figuret dollar_figureu dollar_figurev dollar_figurew dollar_figurex dollar_figurey dollar_figurez dollar_figureaa dollar_figurebb dollar_figurecc a b c d e postf-148077-01 f g h issues whether the guaranty by y of the indebtedness of z may be disregarded pursuant to sec_1_752-2 of the income_tax regulations whether the contribution of taxpayer’s assets and the ensuing distribution should be recharacterized as a disguised sale by taxpayer to z pursuant to sec_707 and the regulations thereunder whether transaction can be recast as a sale between taxpayer and d pursuant to sec_1_701-2 of the income_tax regulations whether the form of the transaction should be disregarded and recharacterized as a sale between taxpayer and d whether z is a valid partnership for federal_income_tax purposes conclusions yes the guaranty by y of the indebtedness of z may be disregarded pursuant to sec_1_752-2 of the income_tax regulations yes provided the guaranty by y is disregarded the related contribution and distribution will be treated as a disguised sale under sec_707 yes it appears that the transaction is inconsistent with the intent of subchapter_k and was entered into with a principal purpose of tax_avoidance accordingly the transaction can be recast under sec_1_701-2 1y is a wholly-owned affiliate of taxpayer this transaction was structured with both taxpayer and y contributing assets to z in exchange for partnership interests but with taxpayer subsequently contributing its interest in z to y y is the putative partner of z for most of the transaction but the consequences of y’s transactions are recognized by taxpayer as a consolidated_group accordingly this memorandum will generally refer to taxpayer as the putative partner but will specifically identify y where it is significant for the analysis postf-148077-01 yes under the substance_over_form_doctrine it is appropriate to disregard the form of this transaction contribution and distribution and treat it in accordance with the underlying substance sale it does not appear that the taxpayer had the necessary intent to become a partner accordingly z should not be treated as a partnership for federal tax purposes and taxpayer should be treated as selling assets rather than making a contribution facts overview on date taxpayer announced that it planned to either spin-off or sell all of its business operations after an evaluation of bids from several companies on date taxpayer announced an agreement with x to dispose_of its united_states_assets to facilitate this taxpayer sold some of its assets to x and contributed other assets to a joint_venture with x later in month of year a a taxpayer subsidiary sold its membership interests in b a subsidiary llc of a and a interest in c to the x subsidiary d among the assets transferred to d was stock in e b owned b and c owned c of the stock of e in return for a d common equity_interest in a new limited_liability_company z d contributed these e interests as well as its interests in f and cash taxpayer transferred certain assets to g a single member llc taxpayer then contributed its membership interests in g to y a wholly-owned subsidiary in a sec_351 transaction taxpayer received partnership interests in z in exchange from the contribution of taxpayer’s interests in h a single member llc following this taxpayer contributed to y its membership interests in z y then contributed its membership interests in g to z thus y ended up with a e common equity_interest and a e preferred interest in z the reported fair_market_value of the property transferred to z from y was dollar_figurea finally z elected to be treated as a partnership for federal tax purposes z borrowed dollar_figureb from a syndicate of banks z received the funds on date and immediately made a special distribution of dollar_figurec to y on date y then distributed dollar_figurec as a dividend to taxpayer y guaranteed z’s dollar_figureb liability and increased its basis in its interest in z pursuant to sec_752 and sec_722 z also distributed dollar_figured of cash to y contributed by d y treated dollar_figuree of this distribution as a reimbursement of capital expenditures incurred in the two-year period preceding the contribution with respect to certain assets contributed by y the remaining dollar_figuref of the cash distribution was reported as a taxable sale of certain postf-148077-01 assets by y to z under the disguised sale regulations z assumed dollar_figureg of qualified_liability pursuant to sec_1_707-5 of the income_tax regulations taxpayer reported an additional dollar_figureh as consideration to y the total sales proceeds were reported as dollar_figurei less a basis of dollar_figurej this resulted in a taxable gain of dollar_figurek finally the sum of dollar_figureb plus dollar_figured plus dollar_figureg equals dollar_figurel which is approximately the fair_market_value of assets transferred to z the loan on date z entered into a dollar_figureb term_loan credit agreement agreement with i as administrative agent j as the syndication agent and k as the documentation agent the agreement provides for note evidencing z’s obligation to each lender in the syndicate the principal_amount of each note is due and payable on date thus the initial term of the loan is term the agreement also provides that z will only use the loan monies to finance a portion of the special distribution to y of dollar_figurec in addition the agreement acknowledges that the special distribution will be further distributed to taxpayer on or about the date of the agreement under the agreement i received a variety of security interests in z’s property z pledged note of x dated date in the principal_amount of dollar_figurem note is pledged as security for its subsidiary interests in a b c f g and h in addition note is also pledged as security funds to be deposited into a special escrow account kept by i lastly b and h were required to guarantee and become sureties for the loan to z the subsidiaries’ guaranty b and h were required to execute a continuing guaranty and suretyship agreement guaranty agreement regarding z’s loan the guaranty agreement contains language making it an absolute and unconditional guaranty of payment thus the lenders have the ability to require payment from the guarantors b and h without first trying to collect from z the primary debtor if z fails to make a payment or otherwise defaults under the agreement furthermore the guaranty agreement is also a continuing guaranty thus it is not limited to an isolated transaction but rather it contemplates a series of transactions often for an indefinite time period 2based on multiplication of the amount of qualified_liability by y’s net equity percentage postf-148077-01 the guaranty is unsecured and sets forth many waivers of possible defenses of the guarantors b and h thus few rights are given to b and h but many of the banks’ rights are preserved the y guaranty y’s guaranty is memorialized in a document entitled master guaranty of collection master guaranty dated date the master guaranty is a guaranty of collection as to the principal only on the indebtedness of z specifically it does not extend to any liability for interest premiums or any other_amounts payable in connection therewith thus it only covers the original aggregate principal_amount of dollar_figureb subject_to reduction due to payments of principal by z or another guarantor finally in addition to a maximum of dollar_figureb in liability to y under the master guaranty the guaranty is unsecured by the terms of the master guaranty y has no liability under the guaranty until the banks have exhausted their remedies against z furthermore the master guaranty is continuing during its period of effectiveness - date through the earlier of a the time at which the guaranty amount dollar_figureb is reduced to zero b time on date or c the time y ceases to be a member of z the master guaranty was expressly designed to have an effective period of term yet note has initial terms of term thus it appears that refinancing of the loan was contemplated by the parties as an option after term the purchase and sale agreement on date taxpayer x a and d were parties to a purchase and sale agreement that provided for the sale by a of its membership interests in b m and c to d for dollar_figuren the purchase and sale agreement also provided for the adjustment of the purchase_price based on financial information regarding taxpayer to be provided by the seller within ninety days of date the closing date a memorandum of agreement dated date between taxpayer and x evidences that the buyer d paid the seller an additional dollar_figureo thus the total consideration paid under the purchase and sale agreement was dollar_figurep taxpayer reported a taxable loss of dollar_figureq this is based on the sale proceeds of dollar_figurer less selling_expenses of dollar_figures and a taxable basis of dollar_figuret on the sale of these membership interests the contribution agreement on date d x y and z entered into a contribution agreement the contribution agreement provided for a the contribution to z by taxpayer of its membership postf-148077-01 interests in h b y’s contribution to z of its membership interests in g and c d’s contribution of its membership interests in b c f and a and dollar_figureu in cash to z the contribution agreement obligates z and the other parties to the contribution agreement to cause z to make a special distribution of dollar_figurec to y thus y has a contractual right under the contribution agreement to the special distribution furthermore the contribution agreement provides for an adjustment to the special distribution based on the financial results of taxpayer thus the special distribution is linked to the value of assets making it appear to be a payment for assets the memorandum of agreement dated date between x and taxpayer evidences that d agreed to pay dollar_figurev to z this amount plus the dollar_figureu contributed by d to z was reported as a cash distribution of dollar_figured from z to y the limited_liability_company agreement of z on date d and y entered into a limited_liability_company agreement llc agreement concerning z z was formed on date by d as a limited_liability_company under state law the assets contributed by y and taxpayer had a total value of dollar_figurew assets contributed by d were valued at dollar_figurex and in addition d also contributed dollar_figureu in cash thus taxpayer and y’s contributions represent f of all the assets and cash contributed to z however y’s common membership interest is only e the llc agreement provides that d is the managing member in its capacity as managing member d has the authority and power to manage and control the business affairs and property of z however z cannot without prior written consent of all of the member make distributions of cash or property to a member make a loan to a member or invest in a member or a member’s affiliate incur indebtedness sell lease abandon or otherwise dispose_of company assets except in the normal course of business or consolidate with or merge into another person if a minimal credit rating is not maintained by z thus y essentially maintains the right to veto any actions by z that might adversely affect z’s credit rating if the minimum required credit rating is not maintained by z y also maintains contractual rights given to it under the llc agreement_against the dilution of its e common interest thus if another party makes an additional capital_contribution to z y has the right to contribute in either cash or property an equal or lesser amount as is necessary to maintain its common percentage interest in z in addition the llc agreement contains both a put and a call option the put is structured as follows after term from date y has the right to require d to postf-148077-01 purchase all or part of y’s interest upon providing at least term advance written notice the purchase_price of the put is to be determined by the parties if the members cannot agree on a price a formula is provided for determining the purchase_price finally if the put option is exercised no damages are payable to y under the tax_sharing_agreement discussed below the parties also agreed that at any time after date d has the ability to issue a written notice at least term in advance of its intent to purchase or cause another to purchase all but not less than all of y’s membership interests at a price equal to the sum of the preferred capital amount3 and any accrued and unpaid preferred_return thereon and the net equity of the y common percentage interest4 determined as of the last day of the fiscal quarter immediately preceding the fiscal quarter in with the written notice was given together with damages determined as set forth in the tax_sharing_agreement discussed below if the call rights are exercised after date no damages or other_amounts are due under the tax_sharing_agreement the tax_sharing_agreement the parties to the tax_sharing_agreement tax agreement are d x y and z the tax agreement was dated date under the terms of the tax agreement x and d agreed to indemnify y for the loss of the anticipated tax_deferral on the special distribution that resulted from y’s guaranty if caused by x or d for term after date the tax agreement additionally provides that if any of the following takes place x must pay compensation to taxpayer a there is a final_determination of a federal tax_liability of taxpayer or an affiliate arising from the contribution of x’s assets or the distribution to y and d or b an x affiliate receives an actual cash tax_benefit law and analysis issue one y’s guaranty of z’s dollar_figureb liability 3the preferred capital amount is defined in the llc agreement as that portion of y’s original capital_contribution equal to dollar_figurey for which capital y is entitled to a preferential_distribution the preferred interest the preferred capital amount is to be reduced by any payments in excess of accrued preferred_return the preferred_return is an amount equal to g per annum compounded annually based on the preferred capital amount balance 4the common percentage interest means initially d for d and e for y or such other percentage determined by dividing the positive balance in the member’s capital_account less any preferred amount therein by the aggregate of the positive capital_account balances of all member’s capital accounts postf-148077-01 taxpayer claims that y’s guarantee of the loan creates a risk of loss for y so that the liability will be allocated to y under sec_752 it is taxpayer’s position that the increased basis associated with this liability under sec_752 and sec_722 allowed y to receive the special distribution without any gain recognition under sec_731 sec_1_752-2 presumes that partners and related_persons who have obligations to make payments will actually perform those obligations irrespective of their actual net_worth unless the facts and circumstances indicate a plan to circumvent or avoid the obligation sec_1_752-2 provides that the service may disregard an obligation of a partner or related_person if the facts and circumstances indicate that a principal purpose of the arrangement was to create the appearance of a partner or related_person bearing the economic risk of loss when the substance of the arrangement is otherwise sec_1_752-2 further provides for the disregard of an obligation to make payment if the facts and circumstances evidence a plan to circumvent or avoid the obligation sec_1_752-2 contains an example which illustrates this rule by providing that the guarantee of an undercapitalized subsidiary of a consolidated_group should be disregarded in the present case the purported value of y’s assets may have been as low as dollar_figurez at the time of the loan based on a valuation performed by l assuming this to be true y appears to be severely undercapitalized with respect to the loan guaranty y’s guarantee would normally establish a risk of loss under sec_1_752-2 however y’s relative lack of capital the restrictive prerequisites for y’s performance under the guarantee and z’s pledge of note from x all suggest a plan to avoid any performance obligation from y on the guarantee accordingly we believe that y’s guaranty should be disregarded when y’s guarantee is disregarded the liability is treated as a nonrecourse_liability under sec_752 sec_1_752-3 provides for a three-tier allocation of nonrecourse liabilities first liabilities are allocated in accordance with the partners’ shares of the partnership_minimum_gain second liabilities are allocated in accordance with the gain that partners would recognize under sec_704 if the property subject_to the liabilities were disposed of for no consideration other than the relief of the liability third excess nonrecourse liabilities are allocated in accordance with the partner’s share of partnership profits as determined by taking into account all facts and circumstances alternatively the partnership_agreement sec_1_752-2 prevents the pledge of x’s note from being treated as creating a risk of loss for d a related_party to x that section does not however prevent the pledge from being considered in evaluating whether y’s guarantee created a real risk of loss for y or merely created the appearance of a risk of loss postf-148077-01 may specify the partners’ interests in partnership profits for purposes of allocating excess nonrecourse liabilities provided the interests so specified are reasonably consistent with allocations that have substantial economic_effect under sec_704 regulations as a third alternative the excess nonrecourse liabilities may be allocated among the partners in accordance with the manner in which it is reasonably expected that the deductions to those nonrecourse liabilities will be allocated in the present case we anticipate that taxpayer will claim that even if the liability were nonrecourse sufficient amounts of the liability would be allocated to y under sec_1_752-3 so that the distribution would not have resulted in gain under sec_731 we will provide additional assistance evaluating the merits of such a claim when and if it is advanced issue two sec_707 disguised sale analysis the issue presented here centers on the question of whether the service can properly characterize taxpayer and y’s respective contributions on date followed by the special distribution of dollar_figurec to y on date by z as a disguised sale under sec_707 the purpose of the disguised sale provision is to prevent parties from characterizing a sale_or_exchange of property as a contribution to a partnership followed by or preceded by a distribution from the partnership with the object of deferral or avoidance of tax h_r rep no pincite reprinted in c b vol pincite under sec_707 when a partner transfers money or other_property directly or indirectly to a partnership where there is a related direct or indirect transfer of money or other_property by the partnership to such partner or another partner and if these transfers when viewed together are properly characterized as a sale_or_exchange of property such transfers will be treated either as a transaction between a partnership and a non-partner or as a transaction between two or more partners acting as outsiders sec_1_707-3 provides that if within a two-year period a partner transfers property to a partnership and the partnership transfers money or other consideration to the partner without regard to the order of the transfers the transfers are presumed to be a sale of the property to the partnership unless the facts and circumstances clearly establish otherwise in the present case taxpayer and y contributed approximately dollar_figurec worth of property to the partnership the partnership then incurred a liability of dollar_figureb and distributed the proceeds plus an additional dollar_figureu to taxpayer through y it is important to note that taxpayer reported the distribution that was not debt financed as consideration in a disguised sale thus on the return the taxpayer has conceded the application of sec_707 the issue presently in contention postf-148077-01 is whether the dollar_figureb debt-financed distribution should be treated as consideration as well sec_1_707-5 provides that for purposes of sec_1_707-3 if a partner transfers property to a partnership and the partnership incurs a liability and all or a portion of the proceeds of that liability are allocable under sec_1_163-8t to a transfer of money or other consideration to the partner made within days of incurring the liability the transfer of money or other consideration to the partner is taken into account only to the extent that the amount of money or the fair_market_value of the other consideration transferred exceeds that partner’s allocable share of the partnership_liability taxpayer argues that y’s guarantee causes y to be allocated the entire dollar_figureb share of the liability under the sec_1_707-5 rules for recourse_liabilities if this were the case then the distribution would not exceed y’s allocable share of the liability and no part of the distribution would be treated as consideration under sec_1_707-5 however as has been discussed the guarantee by y should be disregarded under sec_1_752-2 accordingly y’s allocable share of the nonrecourse_liability will be determined under sec_1_707-5 which requires partners to determine their allocable share of nonrecourse liabilities in accordance with their method of allocating excess nonrecourse_deductions under sec_1_752-3 the general default rule_of a is that a partner’s share of excess nonrecourse liabilities is determined in accordance with the partner’s interest in partnership profits determined under all facts and circumstances alternatively the partnership_agreement may specify the partners’ interests in partnership profits for purposes of allocating excess nonrecourse liabilities provided the interests so specified are reasonably consistent with allocations that have substantial economic_effect under the sec_704 regulations of some other significant item of partnership income or gain in the present case the partnership_agreement provides that h of the excess nonrecourse liabilities will be allocated to y however this allocation is not consistent with any significant partnership allocation of profits or losses accordingly it seems apparent that attempted allocation is not consistent with the regulations and should be disregarded leaving y’s share of the nonrecourse liabilities to be determined in accordance with its interest in partnership profits or e thus for purposes of sec_1_707-5 y’s allocable share of the partnership_liability is e dollar_figurebb and dollar_figurecc of the dollar_figureb debt financed distribution will be treated as consideration in a disguised sale issue three application of the anti-abuse regulations under the partnership anti-abuse regulation the commissioner can recast part or all of a transaction where a partnership is used or availed with a principal purpose postf-148077-01 of reducing the partners federal tax_liability in a manner that is inconsistent with the intent of subchapter_k sec_1_701-2 subchapter_k is intended to permit taxpayers to conduct joint business activity through a flexible economic arrangement without incurring an entity-level tax implicit in this intent are three requirements the partnership must be bona_fide and used for a substantial business purposes the transaction must be respected under a substance over form analysis and the resulting tax consequences must clearly reflect income or else the distortion must be clearly contemplated by the applicable_provision sec_1_701-2 whether there is a principal purpose of reducing the partners’ federal tax_liability is determined under all facts and circumstances sec_1 c in the present case taxpayer has monetized its equity in the approximately dollar_figurec worth of assets while transferring the benefits_and_burdens_of_ownership of those assets to d and the x group as z pays off the liability taxpayer should realize gain under sec_731 due to the sec_752 deemed distributions to y however that is future gain for a benefit that taxpayer has currently realized accordingly we do not believe that this transaction can be respected under either a substance over form analysis or a clear_reflection_of_income standard this transaction is therefore inconsistent with the intent of subchapter_k furthermore we are comfortable that this transaction was entered into with a principal purpose of reducing the partners’ federal tax_liability we believe taxpayer’s direct sale of its high basis high value assets to x is a strong indicator that a principal purpose of contributing its low basis high value assets to z was the reduction of taxpayer’s federal tax_liability accordingly because the transaction was inconsistent with the intent of subchapter_k and was entered into with a principal purpose of reducing the taxpayer’s federal tax_liability we believe it is appropriate to apply the sec_1_701-2 anti-abuse rule issue four substance over form under the doctrine_of substance over form the courts may look through the form of a transaction to determine its substance in light of economic realities as explained by the supreme court in 435_us_561 citations omitted in applying this doctrine_of substance over form the court has looked to the objective economic realities of a transaction rather than to the particular form the parties employed the court has never regarded the simple expedient of drawing up papers as controlling for tax purposes when the objective economic realities are to the contrary in the field of taxation administrators of the laws and the courts are concerned with substance and realities and formal written documents postf-148077-01 are not rigidly binding nor is the parties' desire to achieve a particular tax result necessarily relevant see also eg 324_us_331 to permit the true nature of a transaction to be disguised by mere formalisms which exists solely to alter tax_liabilities would seriously impair the effective administration of the tax policies of congress 293_us_465 refusing to give effect to transactions that complied with formal requirements for nontaxable corporate_reorganization the question for determination is whether what was done apart from the tax motive was the thing which the statute intended subchapter_k was adopted in part to increase flexibility among partners in allocating partnership tax burdens see generally 41_tc_535 aff'd 352_f2d_466 3d cir this flexibility however is limited by the overarching principle that the substance of the transaction is controlling for tax purposes 200_f3d_1268 10th cir aff'g in part and appeal dismissed in part tcmemo_1996_283 thus there is ample precedent applying the substance_over_form_doctrine to partnership transactions see eg 66_tc_295 acq 1976_2_cb_1 miller v u s ct_cl both involving a substance over form analysis to determine whether a partner has in substance sold a partnership_interest or received a liquidating_distribution cases involving the issue of substance over form are inherently factual and the reluctance of some courts to look beyond the form of the transaction prompted congress to add sec_707 the circumstances that motivated congress to act should not be interpreted as a deficiency with the doctrine there is precedent for the application of the doctrine to transactions that were structured as contributions and distributions but were more appropriately treated as sales see 91_tc_793 96_tc_577 aff'd 963_f2d_218 8th cir we believe that the facts that you have presented establish that taxpayer has effectively parted with the benefits and burdens of assets while receiving cash_equivalent to the value of assets accordingly taxpayer should be taxed in accordance with the substance of this transaction a sale and not its form a contribution and distribution issue five shamming the partnership another theory available to the service is the issue of the existence of a valid partnership in the form of z for federal tax purposes it is plausible to argue that z is not a partnership that should be recognized for federal tax purposes if z is not a postf-148077-01 partnership for federal tax purposes then taxpayer is participating in this transaction as something other than a partner and will not be able to rely on the partnership provisions for nonrecognition treatment the issue of whether or not a partnership was formed is primarily a question of intent in 327_us_280 the supreme court stated a partnership is generally said to be created when persons join together their money goods labor or skill for the purpose of carrying on a trade profession or business and when there is community of interest in the profits and losses when the existence of an alleged partnership arrangement is challenged by outsiders the question arises whether the partners really and truly intended to join together for the purpose of carrying on business and sharing in the profits or losses or both and their intention in this respect is a question of fact to be determined from testimony disclosed by their 'agreement considered as a whole and by their conduct in execution of its provisions ' we see no reason why this general_rule should not apply in tax cases where the government challenges the existence of a partnership for tax purposes citations and footnote omitted as the tower case makes clear the alleged partners' intent must be determined from an examination of the facts the supreme court later elaborated on and explained its decision in tower in 337_us_733 the question is not whether the services or capital contributed by a partner are of sufficient importance to meet some objective standard supposedly established by the tower case but whether considering all the facts--the agreement the conduct of the parties in execution of its provisions their statements the testimony of disinterested persons the relationship of the parties their respective abilities and capital contributions the actual control of income and the purposes for which it is used and any other facts throwing light on their true intent--the parties in good_faith and acting with a business_purpose intended to join together in the present conduct of the enterprise footnote omitted in the instant case the facts do not show that taxpayer and y in good_faith and acting with a business_purpose intended to join together in the conduct of business with d first there does not appear to be a business_purpose for the partnership second y's interest in the partnership is nominal and most of its capital_contribution was returned to it by means of the special distribution third y does postf-148077-01 not participate in the management and control of the business fourth the existence of a tax_avoidance motive on the part of y tends to indicate that there was no bona_fide intent to carry on business as a partnership commissioner v culbertson supra u s pincite n finally y does not provide services to the alleged partnership if y were to leave this alleged partnership there probably would be no detrimental effect on its business it is not accurate to state that taxpayer and d joined together their money assets or skill for the purpose of carrying on a trade profession or business with a community of interest in the profits and losses see eg 327_us_280 201_f3d_505 d c cir affg tcmemo_1998_305 and andantech llc et al v commissioner tcmemo_2002_97 accordingly z should not be treated as a partnership and taxpayer should be treated as transferring assets to d in a taxable transaction finally although it appears that z is operating a legitimate business_enterprise that fact has no bearing on the legitimacy of the partnership per se for example in 873_f2d_879 5th cir aff’g tcmemo_1988_72 the court found that a partnership formed to operate an oil rig lacked economic_substance although the operation of the oil rig itself was not a sham in that the partnership was formed for no other purpose than the creation of tax benefits for its partners case development hazards and other considerations postf-148077-01 this writing may contain privileged information any unauthorized disclosure of this writing may have an adverse effect on privileges such as the attorney client privilege if disclosure becomes necessary please contact this office for our views please call if you have any further questions by david r haglund senior technician reviewer associate chief_counsel passthroughs and special industries
